                                                                                                                                                                            State Court of Fulton County
                                                                                                                                                                                              **E-FILED**
                                   Case 1:20-cv-02328-WMR Document 1-1 Filed 05/29/20 Page 1 of 1
                                                                                                                                                                                                          20EV002363
GEORGIA, FULTON COUNTY                                                                                                              D0 NOT WRITE             IN   THIS   SPACE                4/23/2020 1:22 PM
                                                                                                                                                                                            LeNora Ponzo, Clerk
                                                                                                                                                                                                   Civil Division
STATE COURT OF FULTON COUNTY                                                                                CIVIL       ACTION FILE          #:
                             Civil Division




                                                                                                              TYPE 0F SUIT                                          AMOUNT 0F sun
Jennifer McWhorter, Individually and as
                                                                                                                [
                                                                                                                    ]ACCOUNT                                 PRINCIPAL$
 Executor of the Estate of Blanche                                                                              [   ]
                                                                                                                     CONTRACT
                                                                                                                     NOTE                                    INTEREST$
Johnson, Deceased,                                                                                              [   1



                                                                                                                [   ]TORT
Plaintiff’s           Name, Address,   City, State, Zip            Code                                         [   ]
                                                                                                                     PERSONAL INJURY                        ATTY.    FEES$
                                                                                                                [
                                                                                                                    ]F0REIGN JUDGMENT
                                                                                                                [
                                                                                                                    ]TROVER                                 COURT COST$
                                     VS.
                                                                                                                [
                                                                                                                    ]SPECIAL LIEN
                                                                                                                                                   ************
Arbor Management Services, LLC                             attn:   Judd Harper
                                                                                                                [   1NEW FILING
3715 Northside Parkway,                       Building 300, Suite            110                                [
                                                                                                                    ]RE-F|L|NG:       PREVIOUS CASE NO.

Atlanta.   GA 30327



Defendant’s Name, Address,                    City, State, Zip       Code


                         SUMMONS
To THE ABOVE NAMED-DEFENDANT:
 You are hereby              required to     file   with the Clerk of said court              and   to   serve a copy on the Plaintiffs Attorney, or on             Plaintiff   if   no Attorney,   to-wit:


Name: Roderick               E.    Edmond w/Edmond Lindsay &                     Atkins,      LLP

Address:              344 Woodward Avenue SE

City, State, Zip           Code: Atlanta!           GA 3031 2                                                                       Phone N0; 404-525-1                  080

An answer to             this complaint,   which      is   herewith served upon you, must be ﬁled within                      thirty (30)   days   after service, not counting the         day of service.    If   you
fail   to   do   so,    judgment by default wi|| be taken against you                     for the relief   demanded      in   the complaint, plus cost of this action.          DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic ﬁling or,                               if   desired, at the e-filing public access terminal                   in   the Self—Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.


                                                                                                                                  LeNora Ponzo, Chief Clerk              (electronic signature)




SERVICE INFORMA TION:
 Served,          this              day of                                           .   20
                                                                                                                    DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, ﬁnd            for




This                        day of                                               .   20                                                                                    Foreperson




                                                                                     (STAPLE TO FRONT OF COMPLAINT)
